Citation Nr: 1515935	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a right knee disability based on limitation of motion for the period prior to April 26, 2013.  

2.  Entitlement to an increased rating for a right knee disability based on limitation of motion, rated as 10 percent disabling for the period from April 1, 2014 to June 26, 2014, and as 40 percent disabling for the period since June 27, 2014.  

3.  Entitlement to a separate compensable rating for instability of the right knee.  

4.  Entitlement to an extraschedular rating for right knee disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left elbow disability.  

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had service in the Michigan Army National Guard from May 1996 to February 1998, including a qualifying period of active duty for training from January 1997 to April 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied an increase in a 10 percent rating for a right knee disability (status post ligament reconstruction and realigning of the patellar mechanism of the right knee with limitation of motion).  

In August 2013, the Board remanded this appeal for further development.  

A March 2014 RO decision granted a temporary total rating (38 C.F.R. § 4.30 (2014)) based on convalescence for the period from April 26, 2013 to March 31, 2014.  

Additionally, a July 2014 RO decision increased the rating for the Veteran's service-connected right knee disability (recharacterized as status post ligament reconstruction and realigning of the patellar mechanism, with right patella reduction and medial patellofemoral reconstruction of the right knee) based on limitation of extension to 40 percent, effective June 27, 2014.  The RO also assigned a separate noncompensable (zero percent) rating for a right knee disability based on limitation of flexion effective June 27, 2014.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues have been recharacterized to comport with the evidence of record.

The decision below addresses the ratings for right knee disability based on limitation of motion as well as a residual scar.  The issues of entitlement to separate compensable rating for instability of the right knee, entitlement to an extraschedular rating and entitlement to a TDIU, as well as the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a low back disability, a left elbow disability, and headaches, are all addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  For the period prior to April 26, 2013, the Veteran's service-connected right knee disability was manifested by some limitation of motion (flexion was no worse than 95 degrees and extension was no worse than zero degrees), and a painful scar.  

2.  For the entire period since April 1, 2014, the Veteran's service-connected right knee disability based on limitation of motion is manifested by extension limited to 45 degrees and flexion no worse than 45 degrees, and a painful scar.  



CONCLUSIONS OF LAW

1.  The criteria for an increase in a 10 percent rating for a right knee disability based on limitation of motion for the period prior to April 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5260, 5261 (2014).  

2.  The criteria for a 50 percent rating, but no higher, for a right knee disability based on limitation of extension for the period since April 1, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261 (2014).  

3.  The criteria for a separate 10 percent rating, but no higher, for a right knee disability based on limitation of flexion for the period since April 1, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2014).  

4.  The criteria for a separate 10 percent rating for a painful scar of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2010 letter satisfied the duty to notify provisions for the claim for increase for the service-connected right knee disability rating.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided with VA examinations in April 2010 and September 2010.  Pursuant to the Board's August 2013 remand, the Veteran was also provided with a VA examination in June 2014.  The examinations are sufficient evidence for deciding the claim with respect to the right knee ratings based on limitation of motion.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Legal Criteria

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. Part 4 (2014).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

There are several diagnostic codes used to evaluate disabilities of the knees and legs.  The Veteran's service-connected right knee disability was previously evaluated under Diagnostic Code 5020 for synovitis, which shall be rated based upon limitation of motion of the affected parts, or as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.  

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of flexion of a leg to 60 degrees warrants a zero percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a zero percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocation of semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum) are not applicable in this case, as the evidence does not show that the Veteran has any of those conditions.  Specifically, the evidence, including the treatment records and the April 2010, September 2010, and June 2014 VA examinations, does not demonstrate ankylosis of the right knee.  Additionally, the evidence, including the treatment records and reports or VA examination, fails to demonstrate any finding of dislocation of the semilunar cartilage, removal of semilunar cartilage, genu recurvatum, nor any impairment of the tibia and fibula.  

In VAOPGCPREC 23-97, VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  A separate issue concerning a possible rating for instability is addressed in the remand section following the decision.

In VAOPGCPREC 9-04, VA's General Counsel held that separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC  9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

III. Factual Background

VA treatment records dated in March 2010 show treatment for disorders including right knee problems.  

An April 2010 VA orthopedic examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had increased pain in his right knee.  He stated that he had difficulty with squatting and that he would have increased pain with use, or if his right knee was in one position for a prolonged period of time.  He indicated that he was currently taking Vicodin and Flexeril for his right knee disability and that such medications were effective.  The Veteran reported that his right knee gave out in 2008 and that he landed on his left knee.  He stated that his right knee would give way and that it was unstable.  He also reported that he had stiffness, pain, and decreased speed of joint motion.  The Veteran maintained that he had weekly episodes of dislocation or subluxation.  It was noted that the Veteran did not have deformity, weakness, or incoordination.  

The Veteran related that he had locking episodes one to three times a month, as well as repeated effusions and symptoms of inflammation such as swelling.  He stated that he had flare-ups that were severe and that would occur weekly for hours.  He reported that the flare-ups were precipitated by increase use such as walking and standing, by being in one position for a long period of time, and by the weather.  The Veteran indicated that his flare-ups were alleviated by changing position, as well as by rest and medication.  The Veteran stated that he was unable to squat during a flare-up.  It was noted that there were no constitutional symptoms of arthritis or any incapacitating episodes of arthritis.  The Veteran reported that he used a cane and a brace at all times.  

The examiner reported that the Veteran had an antalgic gait.  The examiner stated that the Veteran's right knee did not have crepitation, grinding, clicks or snaps, or bumps consistent with Osgood Schlatter' s disease.  The examiner indicated that there was no instability, no masses behind the knee, and no patellar or meniscus abnormalities.  It was noted that there were no abnormal tendons and bursae and no other right knee abnormalities.  As to range of motion of the Veteran's right knee, the examiner reported that flexion was to 130 degrees and that extension was to zero degrees.  The examiner stated that there was no objective evidence of pain following repetitive motion and that there were no additional limitations after three repetitions of range of motion.  It was noted that there was no ankylosis.  The examiner indicated that the right leg length was 37 inches and that the left leg length was 36.5 inches.  

The examiner maintained that the Veteran gave a poor faith effort during range of motion testing.  The examiner stated that the Veteran was able to bend his right knee from zero to 80 degrees times three without any change in range of motion with repeated motion and with no pain noted with active range of motion.  The examiner stated that during her assessment of instability, the Veteran was able to bend both of his knees from zero to 130 degrees without signs of hesitation or pain in a fluid motion on three separate repetitions.  It was noted that a March 2010 x-ray report, as to the Veteran's right knee, showed normal osseous structures.  

The diagnosis was reconstruction and realigning of the right patellar mechanism without evidence of radiographic pathology.  The examiner reported that the Veteran had been unemployed for one to two years and that he was still looking for employment.  The examiner stated that the Veteran's right knee disability had significant effects on his occupation due to pain.  As to his daily activities, the examiner reported that the effects ranged from none to mild.  

VA treatment records dated from June 2010 to July 2010 refer to continuing treatment.  For example, a June 2010 VA treatment entry noted that the Veteran was seen for a follow-up and that he still complained of pain in his right knee.  The Veteran also indicated that his right knee would go out on him.  The examiner reported that the Veteran had a tender scar in the area of the site of his pain.  A diagnosis was not provided at that time.  

A September 2010 VA orthopedic examination report noted that the Veteran's claims file was reviewed.  The examiner indicated that at the April 2010 VA orthopedic examination, the Veteran reported that he had increased pain in his right knee, and that he had difficulty with squatting.  At that time, the Veteran also stated that he would have increased pain with use, or if his right knee was in one position for a prolonged period of time.  The Veteran indicated that he was taking Vicodin and Flexeril for his right knee condition and that such medications were effective.  It was noted that the Veteran currently reported that the last time his right knee gave out was in May 2009.  The Veteran indicated that his right knee would give way and that it was unstable.  He also reported that he had stiffness, pain, and decreased speed of joint motion.  The Veteran maintained that he had episodes of dislocation or subluxation one to three times a month.  It was reported that the Veteran did not have deformity, weakness, incoordination, effusions, or locking episodes.  The Veteran indicated that he had symptoms of inflammation such as swelling.  

The Veteran stated that he had flare-ups that were severe and that would occur every two to three weeks for hours.  He reported that the flare-ups were precipitated by prolonged standing, unexpected movement, climbing stairs, and walking on uneven terrain.  He indicated that his flare-ups were alleviated by rest, lying down, heat and ice, and by taking medication.  The Veteran indicated that his flare-ups would cause significant effects on limitation of motion was well as other functional impairment due to pain, weakness, fatigue, and incoordination.  It was noted that there were no constitutional symptoms of arthritis or any incapacitating episodes of arthritis.  The Veteran reported that he could stand for up to one hour, but that he was unable to walk more than a few yards.  He stated that he used a cane and a brace at all times.  

The examiner reported that the Veteran had an antalgic gait.  The examiner stated that the Veteran's right knee did not have crepitation, grinding, clicks or snaps, or bumps consistent with Osgood Schlatter' s disease.  The examiner indicated that there was no instability and no patellar or meniscus abnormalities.  It was noted that there were no abnormal tendons and bursae, no masses behind the right knee, and no other right knee abnormalities.  The examiner indicated, as to active range of motion, that the Veteran's right knee flexion was from to 95 degrees and that his right knee extension was to zero degrees.  The examiner stated that there was objective evidence of pain following repetitive motion.  It was noted that there were no additional limitation s after three repetitions of range of motion.  There was no right knee ankylosis.  The examiner reported that a magnetic resonance imaging (MRI) study of the right lower extremity in April 2010 related an impression of no evidence of menisci, cruciate, or collateral ligament injury, as well as a prominent elongated medial plica.  It was noted that an April 2010 MRI study of the right knee indicated an impression of increased signal within the posterior horn of the lateral meniscus which contacted with the inferior articular surface on a single slice, possibly representing a meniscal tear.  

The diagnosis was reconstruction and realigning of the right patellar mechanism without evidence of radiographic pathology.  The examiner reported that the Veteran had been unemployed for one to two years and that he reported that the reasons for his unemployment were lumbar spine pain, cervical spine pain, right knee pain, headaches, and numbness and tingling of the left arm.  The examiner maintained that the Veteran's right knee condition had significant effects on his occupation.  As to his daily activities, the examiner reported that the effects ranged from mild to moderate.  

Private and VA treatment records dated from February 2011 to April 2014 show treatment for disorders including a right knee disability.  For example, an April 2013 private treatment record from Covenant Healthcare noted that the Veteran had a right patellar dislocation.  The examiner reported that the Veteran exhibited decreased range of motion and deformity.  It was noted that the Veteran's right knee was flexed and that the patella appeared dislocated, bilaterally.  The diagnosis was patellar dislocation.  The examiner reported that the Veteran underwent a patellar reduction.  An April 2013 VA treatment entry also related an assessment of a right patellar dislocation.  

A January 2014 operative report from Covenant Healthcare indicated that the Veteran underwent an arthroscopy of the right knee and medial patellofemoral ligament reconstruction using the Arthrex system.  The postoperative diagnosis was chronic patellar instability, right knee.  

An April 2014 treatment report from the Saginaw Valley Bone and Joint Center noted that the Veteran was seen for follow-up of his right knee. The Veteran stated that he fell down fifteen steps in April 2014 and that he did not have his knee brace on when he fell.  The Veteran reported that he felt his right knee buckle when he was at the top of stairs.  He stated that he did not seek any treatment and that he was able to physical therapy the next morning.  It was noted that the Veteran underwent a right knee arthroscopy with patellofemoral tendon reconstruction in January 2014.  The examiner reported that the Veteran was walking with a cane.  The examiner stated that there was no effusion of the right knee and that the Veteran had full extension.  It was noted that flexion was to 100 degrees.  The examiner indicated that the Veteran's patella appeared to be tracking well.  The examiner noted that the Veteran had atrophy of the quadriceps, as well as difficulty performing straight leg raises due to quadriceps weakness.  The impression was quadriceps atrophy status post a right knee arthroscopy with medial patellofemoral tendon reconstruction.  

A subsequent April 2014 treatment report from the Saginaw Valley Bone and Joint Center indicated that the Veteran was seen for follow-up of his right knee status post medial patellofemoral ligament reconstruction performed in January 2014.  The examiner reported that the Veteran continued to use a brace and a cane.  It was noted that the Veteran still had some occasional episodes of hyperextension, but no frank instability.  The examiner indicated that the Veteran had well-healed scars with no effusion.  The examiner stated that the Veteran still had significant quadriceps atrophy and weakness.  The examiner reported that the Veteran had full extension, actively, and that he flexed to 105 degrees with some passive assistance.  It was noted that there was a negative Drawer sign and that the Veteran's patella tracked well.  The impression was three months status post right knee medial patellofemoral ligament reconstruction with significant quadriceps weakness.  

A June 2014 VA knee and lower leg conditions examination report included a notation that the Veteran's claims file was not reviewed.  The Veteran reported that since his last VA orthopedic examination in September 2010, he had instability of the right knee which caused him to fall.  He stated that the last instability incident was in April 2013 and that he underwent reconstructive surgery in January 2014.  The Veteran indicated that since the surgery, he had continued to have instability, swelling and daily pain.  He related that the pain and stiffness was worse in the morning and that that he would have to gradually work to make the knee bend for about thirty minutes.  The Veteran described the pain as from dull to sharp, as well as throbbing.  He stated that he was not able to bear weight on the joint and that when walking, his right knee would be slightly flexed.  It was noted that the Veteran wore a hinged brace and that he used a wheeled walker.  The Veteran maintained that he was concerned about muscle atrophy.  He reported that because of his right knee he was no longer able to operate his car and that he performed minimal activities.  

The examiner reported that the Veteran did not have flare-ups that impacted the function of his right knee and/or lower leg.  As to range of motion of the Veteran's right knee, the examiner indicated that flexion was to 60 degrees and that painful motion began at zero degrees.  The examiner stated that extension of the Veteran's right knee was to 30 degrees and that painful motion began at 30 degrees.  The examiner indicated that the Veteran was not able to perform repetitive-use testing after three repetitions due to pain in his right knee.  The examiner also stated that the Veteran did not have additional limitation in range of motion of the right knee and lower leg following repetitive-use testing.  It was noted that the Veteran did have functional loss and/or impairment of the right knee.  The examiner indicated that the Veteran had less movement than usual; weakened movement; excess fatigability; incoordination and an impaired ability to execute movements smoothly; pain on movement; atrophy of disuse; instability of station; and disturbance of locomotion.  The examiner stated that the Veteran had tenderness or pain to palpation of the joint line or soft tissue of the right knee.  

The examiner indicated that muscle strength testing of the right knee showed and extension of 4/5.  The examiner stated that she was unable to test for anterior instability (Lachman's test), posterior instability (posterior Drawer test); or for medial-lateral instability of the right knee.  It was noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had instability and swelling of the right upper leg muscles and atrophy due to residual signs and symptoms due to arthroscopic or other knee surgeries.  The examiner stated that the Veteran's thigh circumference measured from 10 cm superior of the medial joint was 49.5 cm on the right and 51 cm on the left.  

The examiner indicated that the Veteran had three asymptomatic linear scars consistent with surgery.  It was noted that there was a 2 cm scar on the right medial joint line, a 3.5 cm scar on the medial patella, and another 0.5 cm scar at 8 o'clock of the patella.  The examiner stated that none of the Veteran's scars were painful and/or unstable, or involved a total area of all related scars greater than 39 square cm (6 square inches).  The examiner reported that the Veteran used a brace, cane, and walker.  The examiner indicated that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation or prosthesis.  The examiner stated that degenerative arthritis was not documented and that there was no x-ray evidence of patellar subluxation.  It was noted that a June 2014 x-ray, as to the Veteran's right knee, showed normal osseous structures.  

The diagnosis was medical patellofemoral reconstruction of the right knee.  The examiner reported that the Veteran's right knee disability impacted his ability to work.  The examiner stated that the Veteran had functional loss that would limit him from physical occupations that required bending, twisting, stooping, lifting, climbing, prolonged walking or sitting, or a safety sensitive occupation.  The examiner stated that in a sedentary occupation the Veteran's right knee would have very little functional loss, but that the Veteran would require frequent position changes.  The examiner indicated that there was no pain, weakness, fatigability, or incoordination that significantly impacted functional ability during flare-ups or when the right knee was used repeatedly over a period of time.  The examiner stated that the Veteran denied flare-ups and that he had daily waxing and waning of pain that limited his repetitive range of motion testing due to right knee pain.  

IV. Analysis

The RO has rated the Veteran's right knee disability as 10 percent disabling for the period prior to April 26, 2013.  A temporary total rating (38 C.F.R. § 4.30) based on convalescence has been granted for the period from April 26, 2013 to March 31, 2014.  For the period since April 1, 2014, the RO has assigned a 10 percent rating for a right knee disability based on limitation of motion for the period from April 1, 2014 to June 26, 2014, and a 40 percent rating for a right knee disability based on extension for the period since June 27, 2014, with a zero percent rating for a right knee disability based on limitation of flexion for the period since June 27, 2014.  

As the RO assigned a temporary total rating (38 C.F.R. § 4.30) based on convalescence for the period from April 26, 2013 to March 31, 2014, the Board's schedular evaluation of the Veteran's disability will not include this time period when he was temporarily rated totally disabled.  See 38 C.F.R. § 4.30(a) (the total rating will be followed by an open rating reflecting the appropriate schedular evaluation).  

Additionally, the Board is remanding the issue of entitlement to a compensable rating for instability of the right knee.  Therefore, the Board will not address the schedular criteria pursuant to Diagnostic Code 5257 which provides that knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  

The evidence of record shows that the Veteran's right knee does not have arthritis (degenerative joint disease) established by x-ray findings.  For the period prior to April 26, 2013, the Board observes that the range of motion reported at the April 2010 VA examination and the September 2010 VA examination, as well as pursuant to private and VA treatment records, would be rated zero percent if strictly rated under the limitation of motion Diagnostic Codes 5260 and 5261, although the presence of arthritis with some limitation of motion would warrant a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010.  In this case, although the Veteran does not have arthritis of the right knee, the RO has apparently assigned a 10 percent rating under Diagnostic Code 5020, which is rated analogously to degenerative arthritis.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5020.  The Board observes that the examiner at the April 2010 VA examination indicated, as to range of motion of the Veteran's right knee, that flexion was to 130 degrees and that extension was to zero degrees.  The examiner stated that there was no objective evidence of pain following repetitive motion and that there were no additional limitations after three repetitions of motion.  

Additionally, the examiner at the September 2010 VA examination indicated, as to range of motion of the Veteran's right knee, that flexion was to 95 degrees and that extension was to zero degrees.  The examiner stated that there was objective evidence of pain following repetitive motion and that there were no additional limitations after three repetitions of range of motion.  Therefore, even considering the effects of pain and other factors during use and flare-ups during the period prior to April 26, 2013, the evidence does not demonstrate that right knee motion was limited to the degree required for a 20 percent rating under the limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

As noted previously, separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  The April 2010 and September 2010 VA examination reports, as well as relevant treatment records, fail to show other than full right knee extension for the period prior to April 16, 2013.  Thus, even extension limited to 10 degrees as required for a compensable rating under Diagnostic Code 5261 is not shown.  Additionally, flexion limited to 45 degrees as required for a compensable rating under Diagnostic Code 5261 is clearly not shown.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not appropriate for that period.  

Based on this evidence, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's right knee disability based on limitation of motion for the period prior to April 26, 2013; there is no doubt to be resolved; and this aspect of the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board must also consider whether the Veteran is entitled to an increased rating for his right knee disability based on limitation of motion for the period since April 1, 2014.  As noted above, the RO has currently assigned a 10 percent rating for a right knee disability based on limitation of motion for the period from April 1, 2014 to June 26, 2014, and a 40 percent rating for a right knee disability based on extension for the period since June 27, 2014, with a zero percent rating for a right knee disability based on limitation of flexion for the period since June 27, 2014.  

For the period since April 1, 2014, the Board observes that the range of motion reported at the June 2014 VA examination would be rated zero percent if rated under the limitation of motion Diagnostic Code 5260, although the presence of arthritis with some limitation of motion would warrant a 10 percent rating under arthritis Diagnostic Codes 5003 and 5010.  However, the evidence does not show that the Veteran has arthritis of the right knee.  The June 2014 VA examination report noted that flexion was to 60 degrees and that painful motion began at zero degrees.  The examiner indicated that the Veteran was not able to perform repetitive-use testing after three repetitions due to pain in his right knee.  The examiner also indicated that the Veteran did have functional loss and/or impairment of the right knee.  The examiner reported that the Veteran had less movement than usual; weakened movement; excess fatigability; incoordination and an impaired ability to execute movements smoothly; pain on movement; atrophy of disuse; instability of station; and disturbance of locomotion.  The Board observes that April 2014 private treatment reports from Saginaw Valley Bone and Joint Center showed flexion of 100 and 105 degrees, respectively, which is considerably better than at the June 2014 VA examination.  

The Board notes that the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the June 2014 VA examination indicated that the Veteran complained of pain with flexion at zero degrees and that actual flexion was 60 degrees.  In light of the evidence of record, and according the benefit of the doubt to the Veteran, the Board finds that the Veteran is entitled to a separate 10 percent rating for limitation of flexion of the right knee for the entire period since April 1, 2014 under Diagnostic Code 5260.  See also Burton, 25 Vet. App. at 1.  The Board observes that even considering the effects of pain and other factors during use and flare-ups, there is no probative evidence demonstrating that right knee flexion is limited to the degree required for a 20 percent rating under Diagnostic Code 5260 for the period since April 1, 2014.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

As noted previously, a precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  

The Board observes that the June 2014 VA examination report indicated that extension of the Veteran's right knee was 30 degrees and that painful motion began at 30 degrees.  The examiner also reported that Veteran was not able to perform repetitive-use testing after three repetitions due to pain in his right knee.  It was noted that the Veteran did have functional loss and/or impairment of the right knee.  The examiner reported that the Veteran had less movement than usual; weakened movement; excess fatigability; incoordination and an impaired ability to execute movements smoothly; pain on movement; atrophy of disuse; instability of station; and disturbance of locomotion.  The Board notes that the Veteran did report pain with flexion at zero degrees.  He has also variously complained of right knee pain with range of motion for the period since April 1, 2014.  Therefore, in light of the evidence of record, and according the benefit of the doubt to the Veteran, the Board finds that the Veteran is entitled to a 50 percent rating for limitation of extension of the right knee for the entire period since April 1, 2014 under Diagnostic Code 5261.  

The Board notes that a 50 percent rating is the maximum schedular rating for the Veteran's service-connected right knee disability based on extension under Diagnostic Code 5261.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).  Additionally, the Veteran has not been shown to have ankylosis of the right knee for any period of the appeal.  As such, there is no schedular basis for a rating higher than 50 percent for his service-connected right knee disability based on extension for the period since April 1, 2014.  

The Board further observes that a June 2010 VA treatment entry noted that the Veteran still complained of pain in his right knee.  The examiner specifically indicated that the Veteran had a tender scar in the area of the site of his pain.  The Veteran is competent to report symptoms of pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the June 2010 VA treatment entry specifically reported that the Veteran had a tender scar on the right knee, the Board finds that the Veteran is entitled to a separate 10 percent rating for a painful scar under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  

In sum, the weight of the credible evidence demonstrates that a separate 10 percent rating for a right knee disability based on limitation of flexion for the period since April 1, 2014, but no higher, is warranted, and that a 50 percent rating for a right knee disability based on limitation of extension for the period since April 1, 2014, but not higher is warranted.  The Board further finds that a separate 10 percent rating for a painful scar of the right knee is warranted.  The benefit of the doubt doctrine has been applied in making this decision and no higher or separate ratings are warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An increase in a 10 percent schedular rating for a right knee disability based on limitation of motion for the period prior to April 26, 2013, is denied.  

A 50 percent schedular rating, but no higher, for a right knee disability based on limitation of extension for the period since April 1, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.  

A separate 10 percent schedular rating, but no higher, for a right knee disability based on limitation of flexion for the period since April 1, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.  

A separate 10 percent schedular rating for a painful scar of the right knee is granted subject to the laws and regulations governing the payment of monetary awards.  


REMAND

As to the issue of entitlement to a compensable rating for instability of the right knee, the Board observes that the Veteran was last afforded a VA examination in June 2014.  The diagnosis was medical patellofemoral reconstruction of the right knee.  The examiner indicated that she was unable to test for anterior instability (Lachman's test), posterior instability (posterior Drawer test); or for medial-lateral instability of the right knee.  It was noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  

The Board observes that the examiner referred to instability of the Veteran's right knee, but indicated that she was unable to test for anterior instability, posterior instability, and medial-lateral instability.  Additionally, the examiner stated that there was no evidence or history of recurrent patellar subluxation or dislocation.  However, the Veteran was noted to have a dislocation of the right patella as recently as April 2013.  

The evidence of record raises a question as to whether the Veteran has instability of the right knee and as to the current severity of any such instability.  As such, the Board finds that this matter must be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of any right knee instability.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claim for a compensable rating for instability of the right knee, the TDIU issue must be remanded because the claims are intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Additionally, the Veteran should be provided notice as to a TDIU claim on remand.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for a right knee disability will also be remanded.

Finally, the Board observes that a March 2014 RO decision determined that new and material evidence had not been received to reopen claims of service connection for a low back disability, a left elbow disability, and for headaches.  In January 2015, the Veteran expressed disagreement with that decision.  

The Board observes that the RO has not issued a statement of the case (SOC) as to the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a low back disability, a left elbow disability, and for headaches; or at least such an SOC is not in the claims file.  Under the circumstances, the Board finds it necessary to remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these issues are REMANDED for the following actions:  

1.  Send the Veteran a notice letter with respect to the issue of entitlement to a TDIU.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated him for instability of the right knee since April 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether he has instability of the right knee and, if so, the extent and severity of any such instability.  The entire claim files, including all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate if the Veteran has recurrent subluxation or lateral instability of the right knee.  

If the Veteran is found to have recurrent subluxation or lateral instability of the right knee, the examiner must further comment as to extent, (i.e. slight, moderate, or severe)) of such recurrent subluxation or lateral instability.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Issue the Veteran a statement of the case as to the issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a low back disability, a left elbow disability, and for headaches, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.

5.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


